Case:18-01408-JGR Doc#:14 Filed:03/05/19          Entered:03/05/19 12:02:58 Page1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO

In re                                  )
                                       )
GARY DON PETTY and,                    )        Case No. 18-17701-JGR
BARBARA ANN PETTY                      )        Chapter 7
                        Debtors.       )
______________________________________ )
                                       )
DANIEL BEKISH, DEBORAH BLAZKE,         )
and MARK BLAZEK                        )        Adv. Proc. No. 18-01408-JGR
                                       )
Plaintiffs                             )
                                       )
v.                                     )
                                       )
GARY DON PETTY                         )
                                       )
Defendant.                             )


           NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESS


     PLEASE TAKE NOTICE, that effective March 1, 2019, the law firm of Buechler & Garber,
LLC has change its firm name and email address as set forth below:

                            BUECHLER LAW OFFICE, L.L.C.
                              999 18th Street, Suite 1230 S
                                  Denver, CO 80202

Jonathan Dickey’s Email Address is changed as follows: jonathan@kjblawoffice.com
Case:18-01408-JGR Doc#:14 Filed:03/05/19          Entered:03/05/19 12:02:58 Page2 of 2



The telephone number and fax numbers will remain the same.


DATED this 5th day of March, 2019                Respectfully submitted,
                                                 BUECHLER LAW OFFICE, L.L.C.

                                                 /s/ Jonathan M. Dickey
                                                 ___________________________
                                                 Jonathan M. Dickey, #46981
                                                 999 18th Street, Suite 1230 S
                                                 Denver, Colorado 80202
                                                 720-381-0045 / 720-381-0382 FAX
                                                 Jonathan@kjblawoffice.com




                             CERTIFICATE OF MAILING

       I certify that on March 5, 2019, I served a complete copy of on the NOTICE OF CHANGE
OF FIRM NAME AND EMAIL ADDRESS following parties in compliance with the Federal
Rules of Bankruptcy Procedure and the Court’s Local Rules:


Via CM/ECF:

 Lee Kutner




                                                 /s/ Celina Worley
                                                 For Buechler Law Office, L.L.C.
